Title: To James Madison from an Unidentified Correspondent, 31 January 1823
From: 
To: Madison, James


                
                    Alabama Jany 31. 1823
                
                “Nothing sells high but land which is kept up to an extravagant price from the particular situation of that article. All the valuable land in the State is either forfeited to Govt or in the hands of individuals who calculate on this situation, & do not expect a sale of the forfeited lands for many years, when they will have disposed of their land, at a high price to the Emigrants to this State: & it is supposed there are at this time at least three hundred families who have removed to this State, & can not procure land to settle on, till Govt. may please to sell some of the forfeited land. The current rent per acre for open land is from three dollars to four & half. If the Executive should not determine to sell some of those lands soon, the Monopolizers will get off their lands at extravagant prices on those families, and be in a situation to purchase again at the public sales, and the price of land of course will be raised higher than a reasonable man ought to give.
                “N.B. The statements I have made above in regard to the situation of the land and emigrants to this State, is disinterested & true: for I have no intention of settling here, or owning a foot of land in the State. The land forfeited, in many instances, is still held by the former owner & cultivated, and much injured or rented by him for his benefit, that the sooner they are sold the better, or they will be ruined if possible. And as to that portion of land on which eight years credit has been taken, they will be ruined as far as it is possible, and will be abandoned at the end of that period. The latter portion of lands on which a credit of 8 years is given must be eventually ruined, but the former portion can be saved by an immediate sale,

otherwise they will be divested of everything that is valuable. For instance, a Speculator has purchased a section of land. He will forfeit all but 80 acres on which is his Gin, Dwelling house, & Spring; and he will keep in possession 2 or 3 hundred acres of cleared land which he will rent at three dollars per acre, or ruin by cultivating if he can, & save his own land adjoining, he will cut down every tree on the forfeited part to prevent any one from purchasing. If these lands are not immediately taken out of the hands of the former Owner & sold the loss will be very great to the U.S. And there have been forfeited at the Huntsville Land Office alone four hundred & ninety five thousand acres; nearly the whole of which is deemed first rate land, lying mostly adjacent to Tennessee River.”
                
                    James Madison
                
            